DETAILED ACTION

The applicant amended claims 1, 13, and 20 in the amendment received on 06-09-2021.

Claims 1-5, 9, 10, 13-17, and 20 are pending.

Allowable Subject Matter

Claims 1-5, 9, 10, 13-17, and 20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Claims 1, 13, and 20 similarly define the distinct features, *A method for operating a wired communications network, the method comprising: at a wired communications device: forming a message structure having: a preamble having a start of stream delimiter (SSD) and a repeating sequence; a start frame delimiter; a payload; a cyclic redundancy check field; and an inter-message gap, including: inserting the SSD into an input bit stream by instructing a multiplexer to output the SSD from a start sequence unit; performing a bit mapping operation on the input bit stream to generate a mapped bit stream; and performing a bit mapping operation on the SSD to generate a mapped SSD; resetting a scrambler seed to zero before performing a bit scrambling operation; performing the bit as differential signals; and at a receiver communications device: Attorney Docket No. 82117350US012 Serial No. 15/967,030Amendment and Response to Office Actionreceiving the encoded bit stream as the differential signals; and resetting a descrambler seed to zero before descrambling the encoded bit stream”.  The closest prior art, Bayesteh et al. (U.S. Publication No. 2019/0007092 A1) disclosing methods and Apparatus for Signal Spreading and Multiplexing fails to suggest the claimed limitations as mentioned above in combination with other claimed elements. The above features in conjunction with all other limitations of the dependent and independent claims 1-5, 9, 10, 13-17, and 20 are hereby allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL MESA whose telephone number is (571)270-7211.  The examiner can normally be reached on M-F 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOEL MESA
Examiner
Art Unit 2447


/J. M./
Joel Mesa
Examiner, Art Unit 2447

/George C Neurauter, Jr./Primary Examiner, Art Unit 2447